AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                Page I of I



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                       v.                                                    (For Offenses Committed On or After November 1, 1987)


                         Miguel Cruz Landin                                                  Case Number: 3:19-mj-23806

                                                                                            Amber R bon-Lun
                                                                                            Defendant's A torney


REGISTRATION NO. 89110298
                                                                                                                         SEP I 8 2019
THE DEFENDANT:
 ISi pleaded guilty to count(s) _:_l~o~f-=C:::o:::m.:!p'.::la~i:::nt:__ _ _ _ _ _ _ _----IJS~Ollc!ILHEEIRlilKIL,UDl.S:S,i:iD~ISC:T~R::i,IC~T~Ci!O:iFU~R~TN!>\4---
 •   was found guilty to count(s)                                                           BY                                             DEPUTY
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                     Nature of Offense                                                                           Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                 1

 •     The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                      \./            /f1
                                •    TIME SERVED                                      ill ___/_'_____ days
 ISl   Assessment: $10 WAIVED ISl Fine: WAIVED
 ISl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Wednesday, September 18, 2019
                                                                                         Date of Imposition of Sentence


Received
              - --------
              DUSM
                                                                                         H~cPR~OCK
                                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                       3:19-mj-23806
